Exhibit 10.3


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of February 1,
2006 is by and between Healthways, Inc., a Delaware corporation (the “Company”),
and Thomas G. Cigarran (the “Executive”).

        WHEREAS, the Company desires that the Executive serve or continue to
serve as Chairman and the Executive desires to hold such position under the
terms and conditions of this Agreement; and

        WHEREAS, the parties desire to enter into this Agreement setting forth
the terms and conditions of the employment relationship of the Executive with
the Company.

        NOW, THEREFORE, intending to be legally bound hereby, the parties agree
as follows:

1. Employment. The Company hereby employs the Executive and the Executive hereby
accepts employment with the Company, upon the terms and subject to the
conditions set forth herein.


2. Term. Subject to termination as stated in Section 6, the term of employment
of the Executive pursuant to this Agreement (as the same may be extended, the
“Term”) shall commence on September 1, 2005 (the “Effective Date”), and shall
have a continuous term expiring on the date of the Company’s Annual Meeting in
January 2008, but in no event later than January 31, 2008.


3. Position. During the Term, the Executive shall serve as Chairman of the
Company performing duties commensurate with the position and such additional
duties as the Company shall determine. If asked, the Executive agrees to serve,
without any additional compensation, as a director on the board of directors of
any subsidiary of the Company, and/or in one or more officer positions with any
subsidiary of the Company. If the Executive’s employment is terminated for any
reason, whether such termination is voluntary or involuntary, the Executive
shall resign as a director and officer of the Company (and any of its
subsidiaries), such resignation to be effective no later than the date of
termination of the Executive’s employment with the Company.


4. Duties. During the Term, the Executive shall devote his time and attention
during normal business hours, as normally required to fulfill the role of
non-management, non-executive Chairman, to the business and affairs of the
Company; provided, however, that it shall not be a violation of this Agreement
for the Executive with the approval of the Company to (a) devote time to
charitable and community activities and industry or professional activities,
and/or (b) manage personal investments, so long as such activities do not
interfere with the performance of the Executive’s responsibilities under this
Agreement.


5. Compensation


(a) Base Salary. The Executive’s base salary as of the Effective Date is
$250,000.00 (“Base Salary”). The Base Salary shall be payable in substantially
equal installments in accordance with the Company’s normal payroll practices,
and is subject to all proper taxes and withholding. The Base Salary rate at
which the Executive is being compensated on the Date of Termination (as defined
below) shall be the Base Salary rate used in determining all severance amounts
payable to the Executive hereunder.


(b) Bonus Plan. The Executive shall not participate in the Company’s bonus plan.


(c) Long Term Incentive Awards. The Executive shall not participate in the
Company’s long term incentive award plans.


(d) Vacation. The Executive shall not participate in the Company’s vacation
plan.


(e) Other Benefits. During the term, the Executive will be entitled to
participate in the Company’s health, dental, vision, life insurance plans, and
long and short term disability plans as they apply to other Executives of the
Company. In addition, the Executive shall receive benefits shown on Exhibit A.


6. Termination of Agreement. The Executive’s employment under this Agreement
shall not be terminated except as set forth in this Section. Any reference to
the date of delivery of a notice of termination or resignation by either the
Company or the Executive in this Section 6 shall constitute the “Date of
Termination,” unless otherwise set forth herein.


(a) By Mutual Consent. The Executive’s employment pursuant to this Agreement may
be terminated at any time by the mutual written agreement of the Company and the
Executive upon such terms as are agreed upon between the parties.


(b) Death. If the Executive dies during the Term of this Agreement, the Company
shall pay his Base Salary due through the date of his death and any other
compensation to which he is otherwise entitled as of the time of his death.
Furthermore, all outstanding stock options, restricted stock, restricted stock
units and any other unvested equity incentives shall vest and/or remain
exercisable for their stated terms solely in accordance with the terms of the
stock option agreements or restricted stock agreements to which the Company and
the Executive are parties at the time of his death. In addition, all amounts
contributed by the Company to the Capital Accumulation Plan (“CAP”) for the
benefit of the Executive shall vest and thereafter be paid out in accordance
with the terms of the CAP as in effect at the time of the Executive’s death. The
Company shall then have no further obligations to the Executive or any
representative of his estate or his heirs except that Executive’s estate or
beneficiaries as the case may be shall be paid such amounts as may be payable
under the Company’s life insurance policies and other plans as they relate to
benefits following death then in effect.


(c) Disability. The Executive’s employment may be terminated by written notice
by either party to the other party, when:


    (i)        the Executive suffers a physical or mental disability entitling
the Executive to long-term disability benefits under the Company’s long-term
disability plan, if any, or (ii) in the absence of a Company long-term
disability plan, the Executive is unable, as determined by the Board (or any
designated Committee of the Board), to perform the essential functions of his
regular duties and responsibilities, with or without reasonable accommodation,
due to a medically determinable physical or mental illness which has lasted (or
can reasonably be expected to last) for a period of six (6) consecutive months.


          If the Executive’s employment is terminated under this Section (c),
the Executive shall be entitled to receive:


    (A)        all Base Salary and benefits due to the Executive through the
Date of Termination and any other compensation to which he is otherwise entitled
as of the Date of Termination;


    (B)        an amount equal to the Executive’s Base Salary for the lesser of
eighteen (18) months following the Date of Termination, or the remaining Term of
this Agreement; and


    (C)        if permitted under the Company’s group medical insurance, group
medical benefits at the same rate as then in effect for the Company’s employees
for the lesser of two (2) years after the Date of Termination or the remaining
Term of this Agreement; provided, that if the Executive instead elects
continuation of group benefits under COBRA, the Company shall pay the full cost
of the premiums for the lesser of two (2) years following the Date of
Termination or the remaining Term of this Agreement.


          The amounts in clauses (B) and (C) above shall be reduced by any
disability insurance payments the Executive receives as a result of his
disability, and shall be paid to the Executive periodically at the regular
payroll dates commencing as of the Date of Termination and for the remaining
term of the non-compete covenant in Section 9 hereof; provided, that in the
event the receipt of amounts payable pursuant to this Section (c) within six (6)
months of the Date of Termination would cause the Executive to incur any penalty
under Section 409A of the Internal Revenue Code of 1986, as amended (“IRC”),
then payment of such amounts shall be delayed until the date that is six (6)
months following the Date of Termination. The Executive may elect to receive an
enhanced severance amount consisting of six (6) additional months of the
Executive’s Base Salary (payable in accordance with the first sentence of this
paragraph) upon execution of a full release of claims in favor of the Company.
Furthermore, all outstanding stock options, restricted stock, restricted stock
units and any other unvested equity incentives shall vest and/or remain
exercisable for their stated terms solely in accordance with the terms of the
stock option agreements or restricted stock agreements to which the Company and
the Executive are parties on the Date of Termination. In addition, all amounts
contributed by the Company to the CAP for the benefit of the Executive shall
vest and thereafter be paid out in accordance with the terms of the CAP as in
effect on the Date of Termination.


(d) By the Company for Cause. The Executive’s employment may be terminated by
the Board upon recommendation of the Nominating and Corporate Governance
Committee, both acting in good faith, by written notice to the Executive
specifying the event(s) relied upon for such termination upon the occurrence of
any of the following events (each of which shall constitute “Cause” for
termination):


    (i)        the continued failure by the Executive to substantially perform
his duties after written notice and failure to cure within sixty (60) days;


    (ii)        conviction of a felony or engaging in misconduct which is
materially injurious to the Company, monetarily or to its reputation or
otherwise, or which would damage Executive’s ability to effectively perform his
duties;


    (iii)        theft or dishonesty by the Executive;


    (iv)        intoxication while on duty; or


    (v)        willful violation of Company policies or procedures after written
notice and failure to cure within thirty (30) days.


          If the Executive’s employment is terminated under this Section (d),
the Executive shall be entitled to receive all Base Salary and benefits to be
paid or provided to the Executive under this Agreement through the Date of
Termination, and no more.


          In addition, the Executive may elect to receive six (6) months of the
Executive’s Base Salary, upon execution of a full release of claims in favor of
the Company. Such payment shall be made to the Executive periodically at the
regular payroll dates commencing as of the Date of Termination and for the
remaining term of the non-compete covenant in Section 9 hereof; provided, that
in the event the receipt of amounts payable pursuant to this Section (d) within
six (6) months of the Date of Termination would cause the Executive to incur any
penalty under Section 409A of the IRC, then payment of such amounts shall be
delayed until the date that is six (6) months following the Date of Termination.
Furthermore, all outstanding stock options, restricted stock, restricted stock
units and any other vested equity incentives shall remain exercisable solely in
accordance with the terms of the stock option agreements or restricted stock
agreements to which the Company and the Executive are parties on the Date of
Termination. All unvested equity incentives shall terminate on the Date of
Termination. In addition, all amounts contributed by the Company to the CAP for
the benefit of the Executive that have vested shall be paid out in accordance
with the terms of the CAP as in effect on the Date of Termination. The Executive
shall not be entitled to receive any unvested Company contributions to the CAP.


(e) By the Company Without Cause. The Executive’s employment may be terminated
by the Board upon recommendation of the Nominating and Corporate Governance
Committee at any time without Cause by delivery of a written notice of
termination to the Executive. If the Executive’s employment is terminated under
this Section (e), the Executive shall be entitled to receive:


    (i)        all Base Salary and benefits due to the Executive through the
Date of Termination and any other compensation to which he is otherwise entitled
as of the Date of Termination;


    (ii)        an amount equal to the Executive’s Base Salary for a total of
eighteen (18) months following the Date of Termination; and


    (iii)        group medical benefits and other benefits listed in Section
5(e) and on Exhibit A, for eighteen (18) months after the Date of Termination.


          The amount in clause (ii) above shall be paid to the Executive
periodically at the regular payroll dates commencing as of the Date of
Termination and for the remaining term; provided, that in the event the receipt
of amounts payable pursuant to this Section (e) within six (6) months of the
Date of Termination would cause the Executive to incur any penalty under Section
409A of the IRC, then payment of such amounts shall be delayed until the date
that is six (6) months following the Date of Termination. The Executive may
elect to receive an enhanced severance amount consisting of six (6) additional
months of the Executive’s Base Salary (payable in accordance with the first
sentence of this paragraph), upon execution of a full release of claims in favor
of the Company. Furthermore, all outstanding stock options, restricted stock,
restricted stock units and any other unvested equity incentives shall vest
and/or remain exercisable for their stated terms solely in accordance with the
terms of the stock option agreements or restricted stock agreements to which the
Company and the Executive are parties on the Date of Termination. In addition,
all amounts contributed by the Company to the CAP for the benefit of the
Executive shall vest and thereafter be paid out in accordance with the terms of
the CAP as in effect on the Date of Termination.


(f) By the Executive for Good Reason. The Executive’s employment may be
terminated by the Executive by written notice of his resignation delivered
within sixty (60) days after the occurrence of any of the following events, each
of which shall constitute “Good Reason” for resignation:


    (i)        a reduction in the Executive’s Base Salary (unless such reduction
is part of an across the board reduction affecting all Company Senior
Executives);


    (ii)        a requirement by the Company to relocate the Executive to a
location that is greater than twenty-five (25) miles from the location of the
office in which the Executive performs his duties hereunder at the time of such
relocation; and


    (iii)        in connection with a Change in Control, a failure by the
successor person or entity, or the Board, either to honor this Agreement or to
present the Executive with an employment agreement containing provisions
satisfactory to the Executive and which is executed by the Executive.


    (iv)        a reduction in the Executive’s title, or a material and adverse
change in the Executive’s status and responsibilities, or the assignment to
Executive of duties or responsibilities which are materially inconsistent with
Executive’s status and responsibilities.


          The Executive shall give the Company written notice of his intention
to resign for Good Reason (stating the reason therefor) and the Company shall
have sixty (60) days thereafter to rescind the events as stated in subparagraphs
(i), (ii), (iii) or (iv), in which event the Executive no longer shall have the
right to resign for Good Reason.


          If the Executive resigns for Good Reason as defined in this Section
(f), the Executive shall be entitled to receive:


    (A)        all Base Salary and benefits due to the Executive under this
Agreement through the Date of Termination and any other compensation to which he
is otherwise entitled as of the Date of Termination;


    (B)        an amount equal to the Executive’s Base Salary for a total of
eighteen (18) months following the Date of Termination; and


    (C)        group medical benefits and other benefits listed in Section 5(e)
of this Agreement and on Exhibit A, for eighteen (18) months after the Date of
Termination.


          The amount in clause (B) above shall be paid to the Executive
periodically at the regular payroll dates commencing as of the Date of
Termination and for the remaining Term of this Agreement; provided, that in the
event the receipt of amounts payable pursuant to this Section (f) within six (6)
months of the Date of Termination would cause the Executive to incur any penalty
under Section 409A of the IRC, then payment of such amounts shall be delayed
until the date that is six (6) months following the Date of Termination. The
Executive may elect to receive an enhanced severance amount consisting of six
(6) additional months of the Executive’s Base Salary (payable in accordance with
the first sentence of this paragraph), upon execution of a full release of
claims in favor of the Company. Furthermore, all outstanding stock options,
restricted stock, restricted stock units and any other unvested equity
incentives shall vest and/or remain exercisable for their stated terms solely in
accordance with the terms of the stock option agreements or restricted stock
agreements to which the Company and the Executive are parties on the Date of
Termination. In addition, all amounts contributed by the Company to the CAP for
the benefit of the Executive shall vest and thereafter be paid out in accordance
with the terms of the CAP as in effect on the Date of Termination.


(g) By the Executive Without Good Reason. The Executive may terminate his
employment at any time by delivery of a written notice of resignation to the
Company no less than sixty (60) days and no more than ninety (90) days prior to
the effective date of the Executive’s resignation. The Executive shall receive
all Base Salary and benefits due under this Agreement through the next payroll
date following the Date of Termination, and no more.


          Although the Executive is not entitled to any severance amount in the
event of termination pursuant to this Section (g), the Executive may reduce the
term of the non-compete and non-solicitation covenants in Section 9 hereof, from
twenty-four (24) months to eighteen (18) months, upon execution of a full
release of claims in favor of the Company. Furthermore, all outstanding stock
options, restricted stock, restricted stock units and any other vested equity
incentives shall remain exercisable solely in accordance with the terms of the
stock option agreements or restricted stock agreements to which the Company and
the Executive are parties on the Date of Termination. All unvested equity
incentives shall terminate on the Date of Termination. In addition, all amounts
contributed by the Company to the CAP for the benefit of the Executive that have
vested shall be paid out in accordance with the terms of the CAP as in effect on
the Date of Termination. The Executive shall not be entitled to receive any
unvested Company contributions to the CAP.


(h) Following a Change in Control. If the Executive’s termination of employment
(i) for Good Reason (pursuant to Section (f)) or (ii) without Cause (pursuant to
Section (e)) occurs within twelve (12) months following a Change in Control,
then the amounts payable pursuant to Section (e) or Section (f) above, as the
case may be, shall be referred to as the “Change in Control Severance Amount,”
and shall be paid to the Executive in a lump sum no later than sixty (60) days
following the Date of Termination or periodically at the regular payroll dates,
at the Executive’s election, as of the Date of Termination and for the remaining
Term of the Agreement; provided, that in the event the receipt of amounts
payable pursuant to this Section (h) within six (6) months of the Date of
Termination would cause the Executive to incur any penalty under Section 409A of
the IRC, then payment of such amounts shall be delayed until the date that is
six (6) months following the Executive’s termination date. The Executive may
elect to receive an enhanced severance amount consisting of six (6) additional
months of the Executive’s Base Salary (payable in accordance with the first
sentence of this paragraph), upon execution of a full release of claims in favor
of the Company. Payments pursuant to this Section (h) shall be made in lieu of,
but not in addition to, any payment under any other paragraph of this Section 6.
Furthermore, all outstanding stock options, restricted stock, restricted stock
units and any other unvested equity incentives shall vest and/or remain
exercisable for their stated terms solely in accordance with the terms of the
stock option agreements or restricted stock agreements to which the Company and
the Executive are parties on the Date of Termination. In addition, all amounts
contributed by the Company to the CAP for the benefit of the Executive shall
vest and thereafter be paid out in accordance with the terms of the CAP as in
effect on the Date of Termination.


(i) For the purposes of this Agreement, a “Change in Control” shall mean any of
the following events:


    (A)        any person or entity, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than the Company or a wholly-owned subsidiary thereof or
any employee benefit plan of the Company or any of its subsidiaries, becomes the
beneficial owner of the Company’s securities having 35% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business); or


    (B)        as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sales of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Company or any successor corporation or entity entitled to vote generally in
the election of the directors of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction; or


    (C)        during any period of two (2) consecutive years, individuals who
at the beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of the Company then still in office who were directors of the
Company at the beginning of any such period.


(j) Excise Tax Payment. If, in connection with a Change in Control, the Internal
Revenue Service asserts, or if the Executive or the Company is advised in
writing by an established accounting firm, that any payment in the nature of
compensation to, or for the benefit of, the Executive from the Company (or any
successor in interest) constitutes an “excess parachute payment” under section
280G of the IRC, whether paid pursuant to this Agreement or any other agreement,
and including property transfers pursuant to securities and other employee
benefits that vest upon a Change in Control (collectively, the “Excess Parachute
Payments”) the Company shall pay to the Executive, on demand, a cash sum equal
to the amount of excise tax due under section 4999 of the IRC on the entire
amount of the Excess Parachute Payments (excluding any payment pursuant to this
Section 6(j)).


7. Representations. The Executive represents and warrants that he is not a party
to any agreement or instrument which would prevent him from entering into or
performing his duties in any way under this Agreement.


8. Assignment; Binding Agreement. This Agreement is a personal contract and the
rights and interests of the Executive hereunder may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by him, except as otherwise
expressly permitted by the provisions of this Agreement. This Agreement shall
inure to the benefit of and be enforceable by the Executive and his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amount would still be payable to him hereunder had the Executive continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.


9. Confidentiality; Non-Competition; Non-Solicitation


(a) The Executive acknowledges that: (i) the business of providing care support
services and health support services in which the Company is engaged (the
“Business”) is intensely competitive and that the Executive’s employment by the
Company will require that the Executive have access to and knowledge of
confidential information of the Company relating to its business plans,
financial data, marketing programs, client information, contracts and other
trade secrets, in each case other than as and to the extent such information is
generally known or publicly available through no violation of this Agreement by
the Executive, (ii) the use or disclosure of such information other than in
furtherance of the Business may place the Company at a competitive disadvantage
and may do damage, monetary or otherwise, to the Business; and (iii) the
engaging by the Executive in any of the activities prohibited by this Section
shall constitute improper appropriation and/or use of such information. The
Executive expressly acknowledges the trade secret status of the Company’s
confidential information and that the confidential information constitutes a
protectable business interest of the Company. Other than as may be required in
the performance of his duties, the Executive expressly agrees not to divulge
such confidential information to anyone outside the Company without prior
permission.


(b) The “Company” (which shall be construed to include the Company, its
subsidiaries and their respective affiliates) and the Executive agree that for a
period of eighteen (18) months after the Date of Termination if the Executive’s
employment is terminated under Sections 6(c), (d), (e), (f) or (h), and for a
period of twenty-four (24) months after the Date of Termination if the
Executive’s employment is terminated under Section 6(g), the Executive shall
not:


     (i)        engage in Competition, as defined below, with the Company or its
subsidiaries within any market where the Company is conducting the Business at
the time of termination of the Executive’s employment hereunder. For purposes of
this Agreement, “Competition” by the Executive shall mean the Executive’s being
employed by or acting as a consultant or lender to, or being a director,
officer, employee, principal, agent, stockholder, member, owner or partner of,
or permitting his name to be used in connection with the activities of any
entity engaged in the Business, provided that, it shall not be a violation of
this sub-paragraph for the Executive to become the registered or beneficial
owner of less than five percent (5%) of any class of the capital stock of any
one or more competing corporations registered under the 1934 Act, provided that,
the Executive does not participate in the business of such corporation until
such time as this covenant expires.


    (ii)        The Executive further agrees that he will not, directly or
indirectly, for his benefit or for the benefit of any other person or entity, do
any of the following:


  (A) solicit from any customer, doing business with the Company as of the
Executive’s termination, business of the same or of a similar nature to the
Business of the Company with such customer; (B) solicit from any known potential
customer of the Company business of the same or of a similar nature to that
which, to the knowledge of the Executive, has been the subject of a written or
oral bid, offer or proposal by the Company, or of substantial preparation with a
view to making such a bid, proposal or offer, within eighteen (18) months prior
to the Executive’s termination; or (C) recruit or solicit the employment or
services of any person who was employed by the Company upon termination of the
Executive’s employment and is employed by the Company at the time of such
recruitment or solicitation.


(c) The Executive acknowledges that the services to be rendered by him to the
Company are of a special and unique character, which causes this Agreement to be
of significant value to the Company, the loss of which may not be reasonably or
adequately compensated for by damages in an action at law, and that a breach or
threatened breach by him of any of the provisions contained in this Section will
cause the Company irreparable injury. The Executive therefore agrees that the
Company will be entitled, in addition to any other right or remedy, to a
temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining the Executive from any such violation or
threatened violations. The Executive acknowledges that the terms of this
Section 9 and its obligations are reasonable and will not prohibit him from
being employed or employable in the health care industry.


(d) If any one or more of the provisions contained in this Agreement shall be
held to be excessively broad as to duration, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the fullest extent permitted by law.


10. Entire Agreement. This Agreement, together with Exhibit A attached hereto,
contains all the understandings between the parties pertaining to the matters
referred to herein, and supersedes any other undertakings and agreements,
whether oral or written, previously entered into by them with respect thereto.
The Executive represents that, in executing this Agreement, he does not rely and
has not relied upon any representation or statement not set forth herein made by
the Company with regard to the subject matter or effect of this Agreement or
otherwise and that the Executive has had the opportunity to be represented by
counsel of his choosing.


11. Amendment or Modification; Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.


12. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier, facsimile or registered
or certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice in writing:


  To the Executive at:



Thomas G. Cigarran
5335 N. Stanford Drive
Nashville, TN 37215 To the Company at:

Chairman - Nominating and Corporate
Governance Committee
Healthways, Inc.
3841 Green Hills Village Drive
Nashville, TN 37215








        Any notice delivered personally or by courier shall be deemed given on
the date delivered. Any notice sent by facsimile, registered or certified mail,
postage prepaid, return receipt requested, shall be deemed given on the date
transmitted by facsimile or mailed.

13.     Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances shall be determined by any
court of competent jurisdiction to be invalid and unenforceable to any extent,
the remainder of this Agreement or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid and unenforceable, shall not be affected thereby, and each provision
hereof shall be validated and shall be enforced to the fullest extent permitted
by law.

14.     Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

15.     Governing Law; Venue. This Agreement will be governed by and construed
in accordance with the laws of the State of Tennessee, without regard to the
principles of conflicts of law thereof.

16.     Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

17.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

  HEALTHWAYS, INC.

By:  /s/ Mary A. Chaput

Name:  Mary A. Chaput

Title:   EVP & CFO


EXECUTIVE

/s/ Thomas G. Cigarran
Thomas G. Cigarran





--------------------------------------------------------------------------------




EXHIBIT A


EXCEPTIONS

        Notwithstanding anything in the Agreement to the contrary, the following
terms are also part of the Agreement and supersede any contradictory term
contained therein:

  (i) The Executive will be entitled to participate in the Company’s 401-(K)
plan and be allowed to contribute to the Company’s Capital Accumulation Plan,
however, Executive will not receive a Company match for contributions to the
Capital Accumulation Plan;


  (ii) The Company will continue to pay the premiums on a term life insurance
policy in the amount of $500,000.00 and such policy shall be payable upon the
Executive’s death to the Executive’s estate or to such beneficiaries as the
Executive shall have designated,


  (iii) The Executive will be provided an office appropriate to the Chairman and
secretarial support satisfactory to him,


  (iv) The Executive will have the use of, and support for, Company owned
Blackberry and computers currently provided.
